DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-20-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the heating unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is needed.
Claim 10 recites the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kohama (JP2009-025523, of record) in view of Moon et al. (US2018292725).

Re claim 1, Kohama teaches for example in fig. 1-3, a liquid lens (21), comprising: a first plate (15) comprising a cavity (fig. 1) accommodating a conductive liquid (22) and a non-conductive liquid (23); second (18a) and third (18b) plates disposed above and below the first plate (fig. 1), respectively, the second and third plates defining the cavity together with the first plate (fig. 1); a common electrode (14) disposed so as to extend to the conductive liquid from a position between the first plate and the third plate (fig. 1); and a temperature-sensing unit (32) disposed inside at least one of the first plate (fig. 1), the second plate, or the third plate.
But, Kohama fails to explicitly teach a plurality of individual electrodes disposed between the first plate and the second plate, the plurality of individual electrodes being electrically isolated from each other.
However, within the same field of endeavor, Moon et al. teaches for example in fig. 3 and 4, a plurality of individual electrodes (L1, L2, L3, L4) disposed between the first plate and the second plate (114, 116), the plurality of individual electrodes being electrically isolated from each other (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama with Moon et al. in order to provide to measure the capacitance of an interface included in a liquid lens, between electrode sectors disposed in the liquid lens, as taught by Moon et al. (para. 0008).

Re claim 2, Kohama further teaches for example in fig. 1-3, a heating unit (the heater (31)) disposed inside the first plate (15) (see paragraph [0034] and figure 1).

Re claim 3, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach the heating unit and the temperature-sensing unit are integrated.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine components, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide less components for ease of manufacturing, as is well known in the art. 

Re claim 4, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach each of the heating unit and the temperature-sensing unit comprises a resistor
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a resistor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide functional components, as is well known in the art.

Re claim 7, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach at least one of the heating unit or the temperature-sensing unit is integrated with one of the plurality of individual electrodes and the common electrode.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine components, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide less components for ease of manufacturing, as is well known in the art.

Re claim 8, Kohama further teaches for example in fig. 1-3, a camera module (an electronic camera (101)) comprising: the liquid lens (21), and a control circuit configured to control a temperature of the liquid lens (wherein the temperature of liquid is maintained at around 45°C by using the automatic thermostat (32) and the heater (31)) (see paragraphs [0032]-[0034] and figures 1 and 6).
But, Kohama in view of Moon et al. fails to explicitly teach the control circuit comprises: a sensing voltage supply unit configured to supply a sensing voltage to the temperature-sensing unit in response to a sensing control signal; a heating voltage supply unit configured to supply a heating voltage to the heating unit in response to a heating control signal; a temperature calculation unit connected to the temperature-sensing unit to calculate a temperature of the liquid lens; and a temperature control unit configured to generate the sensing control signal and to generate the heating control signal in response to the calculated temperature.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary common components in a control circuit sensing and controlling temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide temperature sensing and control, as is well known in the art.

Re claim 9, supra claim 8.
But, Kohama in view of Moon et al. fails to explicitly teach the temperature control unit compares the calculated temperature with a predetermined temperature range, and controls a level or generation of the heating control signal based on a result of comparison.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the method of temperature control, since the methods are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide efficient temperature control, as is well known in the art.

Re claim 10, Kohama further teaches for example in fig. 1-3, a method for allowing a camera module (an electronic camera (101)) to control a liquid lens (a liquid lens (21)), comprising the steps of: sensing the temperature of the liquid lens; checking whether the sensed temperature falls within a predetermined temperature range (checking whether the temperature of the liquid lens is 45°C, which is a first designated temperature, or less than or equal to 40°C, which is a second designated temperature); and, if the sensed temperature is lower than a temperature within the predetermined temperature range, allowing the heating unit to heat and sensing the temperature again (stopping heating performed by the heater (31) when a temperature becomes 45°C, which is a first designated temperature, and starting heating by the heater (31) when a temperature becomes 40°C, which is a second designated temperature, and maintaining the temperature of the liquid at around 45 °C) (see paragraphs [ 0032] - [ 0034] and figures 1 and 6).

Re claim 11, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach the heating unit is disposed in contact with the common electrode or the individual electrodes.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary connections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide ease of manufacturing, as is well known in the art. 

Re claim 12, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach the temperature-sensing unit is disposed in contact with the common electrode or the individual electrodes.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary connections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide ease of manufacturing, as is well known in the art.

Re claim 13, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach one of the heating unit and the temperature-sensing unit includes metal.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide metal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide proper conducting connections, as is well known in the art.

Re claim 14, supra claim 2.
But, Kohama in view of Moon et al. fails to explicitly teach the temperature-sensing unit or the heating unit is disposed between adjacent individual electrodes in a plan view, and is connected to one of the adjacent individual electrodes.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary connections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kohama in view of Moon et al. in order to provide ease of manufacturing, as is well known in the art.

Re claim 15, Kohama further teaches for example in fig. 1-3, the predetermined temperature range is 20° C. to 60° C (see paragraphs [ 0032] - [ 0034] and figures 1 and 6).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 5.

Specifically regarding claim 5, Kohama (JP2009-025523, of record) teaches the state of the art of a liquid lens.
But, Kohama fails to explicitly teach a combination of all the claimed features including at least one of the heating unit or the temperature-sensing unit is integrated with one of the plurality of individual electrodes and the common electrode, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-2-22